Title: To Benjamin Franklin from Dumas, 28 March 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 28e. Mars 1779
Mes dernieres sont du 15, & du 23–25 de ce mois. Jeudi l’assemblée d’Hollde. fut longue; & l’on ne put en venir à une Résolution. Des Villes d’Hollande les principales furent de l’avis d’Amsterdam, ou en firent semblant: les autres, au nombre de 10, furent de celui du Prince. Il faut savoir, que l’Assemblée consiste en 19 Membres, savoir le Corps des Nobles, qui n’a qu’une voix, & 18 villes, dont chacune a sa voix: or la voix de la moindre se compte comme celle de la plus grande. Le corps des nobles est de 8 têtes; le Stadhouder fait la 9e. Quatre de ces Nobles, savoir Mrs. Vanderduyn de Maasdam, Wassenaar Obdam, Wassenaar Sterrenburg, & Aarssen de Sommelsdyk, n’approuvent point la proposition. Les quatre autres, savoir les 2 Boetselaar, Nordwyk & Catwyk, opinent pour la proposition. J’ai dit à notre Ami, que je voulois parier qu’on ne résoudra rien: il n’a pas osé me prendre au mot. L’effet seul du Reglement françois pourra amollir à la longue ces coeurs endurcis. Ils sont dans l’opinion, que la France n’est pas dans son sérieux, & qu’elle ne peut se passer d’eux. D’ailleurs ce qui vient de se passer aux Indes or. & occid. & en Géorgie, fait que tous les Anglomanes se rengorgent ici de nouveau. Je suis avec un grand respect, Monsieur
Votre très humble & tres obéissant Serviteur
D——
Passy à S. E. M. Franklin
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr., / Ministre Plenipotentiaire / des Etats-Unis de l’Amerique / à Passy./.
Notations in different hands: Dumas la haie. March. 28. 79 / Holland / Dumas
